Casa/214084Cv-80176-BB Document 144-7 Entered on FLSD Docket 04/15/2019 Page 1 of 2

1-BWHAER2 Documents and correspondence between the ATO and external parties Page 167
“ae
Ira Kleiman
Executor of the Estate of Dave Kleiman
1 May
Andrew Miller
Auditor

Australian Taxation Office

andrew. miller@ato.gov.au

Dear Mr Miller

se

| refer to your letter of 15 April 2014. | am happy to assist with your inquirggé® However <0.

in the day to day activities of my late brother and have limited pia knowlegige of his

    

 
  

development activities. My late brother's computers are encryg [have nom ssing
their contents. | would imagine that most of the detail of hisf ty te puters. As
such, this has made the administration of his affairs morg d
However, to the best of my knowledge, | respond to qr questions S:
1. Are you aware of the legal actions tak op Dr@raig vw
Yes. O
2. Did Mr Kleiman or W&K co. . ©" for a of Homeland Security as listed in
the court documents?
| am not aware of ao - cana ba Oy | understand that work was done on a
number of project hoor
3. Did Mr Klei r W&K rece in Oo: ment funding for these projects?
lam hether funding waSor was not received. The records available to me do not
make
4, leiman hol op property/software in the United States of America as stated in
urt docume:
understan Id certain intellectual property/software transferred by Dr Wright but an
not awar ils. | am not aware of my late brother holding intellectual
g) prope in his own name.
an receive a $AU40,000,000 bond from Dr Craig Wright (or another entity) to fund

ts of W&K?

m not aware whether or not this bond was received by W&K. The records available to me
lo not make this clear.

Was W&K served with the statement of claim in the New South Wales Supreme Court or
provided with judgements in these cases?

| understand that the statement of claim was served on the surviving director of W&K, Ms Uyen
Nguyen.

7. We are informed that paper copies of the court notices were forwarded to 3119 Contego Lane,
Riviera Beach, FL 33418-6512. Did Mr Kleiman operate from this address?
Cas@/274@4cv-80176-BB Document 144-7 Entered on FLSD Docket 04/15/2019 Page 2 of 2

1-5WHAER2

10.
11.
12.

13.

14.

oe -gs

Documents and correspondence between the ATO and external parties Page 168

That was the address of the late Mr Dave Kleiman and | understand he worked from that
address.

Ms Uyen T Nguyen, born 23 January 1993 in Saigon Vietnam of 3128 Merced Ave Ei Mo
California 91733-1208 USA accepted the offer to be the resident Director of W&K on 013
Did Mr Kleiman request that Ms Nguyen become the Director of W&K?

| understand that Ms Nguyen was appointed as a director. | would infer this wa equest
of the late Mr Dave Kleiman. However, | have no direct knowledge of how tiiyoccu

of the intellectual Property held by W&K in full satisfaction of the SAUS@RZ88, 715 “@

Are you aware of the settlement where the parties agreed that Dr Oe the transfer
debt?

 
  
  

Yes.

Did you agree to, or instruct Ms Nguyen to accept, t ww” in these,

No. Ms Nguyen was the director of W&K at the  )

W&K was registered with the Florida Depagne. , S eon 14 Fe 011 and was
administratively dissolved on 28 Septemb . Did you >on) Mabiguyen to re instate
W&K on 28 March 2014?

Are you aware of the attached con, Kcewnor and ae

| was not previously aware of ements.

Are there any other con anouk OF SS or Mr Kleiman and Dr Craig Wright?
If so could you “> copy of the

| am not aware > r contract a .

Has the a mewecen contact (tha >! to provide software or intellectual property? If so,
has the se 1 pgevided these to W& Wright?

tand that s the company that held intellectual property/software rather than
Dave Klei in his own name.

O
ee. Ne

Ira Kleiman
